Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 21-AA-0190

                            JEANNE CODER, PETITIONER,

                                          v.

                           DISTRICT OF COLUMBIA
              DEPARTMENT OF EMPLOYMENT SERVICES, RESPONDENT,

                                         and

         MEDSTAR WASHINGTON HOSPITAL CENTER, et al., INTERVENORS.

                            On Petition for Review of an
                     Order of the Compensation Review Board
         of the District of Columbia Department of Employment Services
                                    (CRB-6-21)

(Submitted October 29, 2021                               Decided November 3, 2022)

      David J. Kapson filed a brief for Petitioner.

      Karl A. Racine, Attorney General for the District of Columbia, Loren L.
AliKhan, Solicitor General at the time the statement was filed, Caroline S. Van Zile,
Principal Deputy Solicitor General at the time the statement was filed, and Ashwin
P. Phatak, Deputy Solicitor General, filed a statement in lieu of brief for Respondent.

      Sheryl A. Tirocchi filed a brief for Intervenors.
                                          2

     Before BLACKBURNE-RIGSBY, Chief Judge, RUIZ and THOMPSON, ∗ Senior
Judges.

      RUIZ, Senior Judge: Petitioner Jeanne Coder injured her lower back during

the course of her employment as a clinical nurse at MedStar Washington Hospital

Center. She brought a claim for workers’ compensation benefits under the District

of Columbia Workers’ Compensation Act. See D.C. Code § 32-1501 et seq. The

Administrative Law Judge (“ALJ”) denied her claim, and the Compensation Review

Board (“CRB”) affirmed that denial, each concluding that Petitioner failed to prove,

by a preponderance of the evidence, that her symptoms were “medically causally

related” to her lower back injury. Ms. Coder now appeals the decision of the CRB.

We affirm.

                                     I.   Facts




      On April 10, 2018, Jeanne Coder, a shock-trauma nurse at MedStar

Washington Hospital Center, suffered an injury to her back while performing a

lateral transfer. She felt pain and a popping sensation in her back that radiated to

her right leg. Because of the pain, Ms. Coder was subsequently treated by Dr.

Malady Santhosh Kodgi, a pain management specialist. Dr. Kodgi found that Ms.


      ∗
        Judge Thompson was an Associate Judge of the court at the time of
submission. She began her service as a Senior Judge on February 18, 2022.
                                         3

Coder had painful, limited range of motion in her lumbar spine which radiated into

her lower extremity. Dr. Kodgi diagnosed Ms. Coder with low back pain with

radiculopathy, which was attributed to degenerative disk disease, and possible nerve

root irritation caused by a Tarlov’s cyst.      Dr. Kodgi prescribed injections,

medications, and physical therapy, which gave Ms. Coder enough relief to return to

work on June 25, 2018. Due to a brief flare-up in pain, Ms. Coder was out of work

from July 27, 2018, to August 5, 2018. Dr. Kodgi examined Ms. Coder again on

October 18, 2018, and again diagnosed her with lumbar radiculopathy.




      On March 4, 2019, Ms. Coder went back to Dr. Kodgi with complaints of

pain. Dr. Kodgi prescribed injections, but her symptoms worsened after the second

round of injections.   On April 29, 2019, Dr. Kodgi referred Ms. Coder to a

neurologist, Dr. Robert Laureno. On June 13, 2019, Dr. Laureno examined Ms.

Coder and noted that she had hip pain on external rotation, even though Ms. Coder

complained of lower back pain radiating down her right leg. Dr. Laureno prescribed

a right hip MRI, which revealed effusion and minimal joint narrowing. On July 17,

2019, Ms. Coder visited Dr. Ahmareen Baten because she was still having lower

back pain that was radiating down her right leg. On October 18, 2019, Dr. Baten

diagnosed Ms. Coder as suffering from S1 radiculopathy and hip joint inflammation.

Dr. Baten referred Ms. Coder for twelve consultations with a physical medicine and
                                          4

rehabilitation provider, and for physical therapy for her right leg pain. On April 28,

2020, Dr. Baten referred Ms. Coder back to Dr. Kodgi for pain management, and to

make an appointment with physical medicine and rehabilitation, and physical

therapy.




      On November 6, 2019, Ms. Coder was examined by Dr. Evan Henry Argintar

for the purpose of a consultation. Dr. Argintar’s report included Ms. Coder’s history

of the low back injury at work. Dr. Argintar found that Ms. Coder’s hip examination

was normal, but she had paralumbar tenderness. Dr. Argintar diagnosed Ms. Coder

with “lumbar spine osteoarthritis [and] mild clinical trochanteric bursitis.” Dr.

Argintar referred Ms. Coder back to Dr. Kodgi for treatment of her lower back and

prescribed physical therapy.




      None of these physicians opined as to any relationship between Ms. Coder’s

April 2018 work-related injury and her symptoms.




      On August 8, 2019, Ms. Coder was examined by Dr. Donald Hope, on behalf

of the employer for the purposes of an independent medical evaluation (“IME”). Dr.

Hope found that Ms. Coder had minimal limitation in her lumbar range of motion,
                                         5

with pain at the extremes. She had “tenderness over the lumbosacral junction

bilaterally, worse on the right,” and she had some “pain with provocative movement

of the hips with external rotation on the right.” After a detailed review of Ms.

Coder’s medical records, Dr. Hope opined that Ms. Coder had suffered from a

lumbar strain as a result of the workplace injury on April 10, 2018, but that there

was no structural evidence of nerve root compression on any of her imaging studies

or examinations. He concluded that the lumbar strain had been completely resolved.

Dr. Hope stated that Ms. Coder’s subjective claims of lower extremity pain,

numbness, tingling, or weakness could not be attributable to the work-related injury.




      Ms. Coder filed a claim for workers’ compensation benefits and sought

authorization for a physical medicine physician consultation, physical therapy for

her back, and injections as recommended by Dr. Kodgi and Dr. Baten. A formal

evidentiary hearing was held on September 21, 2020, before ALJ Donna J.

Henderson. Ms. Coder testified on her behalf and the ALJ found her testimony to

be credible based upon her demeanor and behavior during direct and

cross-examination. However, the ALJ concluded that Ms. Coder failed to prove, by

a preponderance of the evidence, that her current low back and right leg symptoms

were medically causally related to the low back injury she sustained at work on April

10, 2018. Ms. Coder appealed that decision on November 24, 2020 to the CRB.
                                        6

      On appeal, the CRB vacated and remanded the Compensation Order for the

ALJ to reconsider the medical evidence as well as Ms. Coder’s testimony to

determine whether the record evidence as a whole would support a reasonable

inference of medical causation pursuant to Straughn v. District of Columbia

Department of Employment Services, 176 A.3d 125 (D.C. 2017) and Haire v. Fort

Meyer Construction Corp., CRB No. 15-161 (R), 2017 WL 4003176 (Aug. 18,

2017). On remand, the ALJ again found that Ms. Coder failed to prove, by a

preponderance of the evidence, that the symptoms she had were medically causally

related to her work-related injury. The ALJ noted that, while Ms. Coder presented

credible testimony of her symptoms, none of her treating physicians identified the

work-related injury as the cause. The ALJ also relied on Dr. Baten’s suspicion that

the cyst and inflammation in her hip could be the cause of some of Ms. Coder’s

symptoms. Thus, the ALJ denied Ms. Coder’s workers’ compensation request for

medical treatment.




      Ms. Coder once again appealed the decision of the ALJ on January 25, 2021.

The CRB affirmed, concluding that the ALJ followed the remand instructions to

reconsider the medical evidence as well as Ms. Coder’s testimony to determine if a

reasonable inference of medical causation could be found. The CRB found “from a
                                         7

review of the medical evidence that the evidentiary record does not contain any other

evidence to consider and which would bolster [Ms. Coder’s] testimony.”




                                   II.   Analysis




      “The Workers’ Compensation Act affords claimants a presumption that an

injury is causally connected to their work, and therefore compensable, whenever

they present ‘some evidence’ of ‘a work-related event, activity, or requirement

which has the potential of resulting in or contributing to the death or disability.’”

Ramos v. D.C. Dep’t of Emp. Servs., 227 A.3d 1108, 1110 (D.C. 2020) (first quoting

Ferreira v. D.C. Dep’t of Emp. Servs., 531 A.2d 651, 655 (D.C. 1987); and then

citing D.C. Code § 32-1521(1)). “Once triggered,” the employer may rebut “this

presumed causal connection only by presenting ‘substantial evidence’ ‘specific and

comprehensive enough to sever the potential connection between a particular injury

and a job-related event.’” Ramos, 227 A.3d at 1110 (quoting Ferreira, 531 A.2d at

655). If the employer does so, the “burden then reverts to the claimant to prove by

a preponderance of the evidence, without the aid of the presumption, that a

work-related injury caused or contributed to [the] disability.” Washington Post v.

D.C. Dep’t of Emp. Servs., 852 A.2d 909, 911 (D.C. 2004).
                                          8

      We review a decision of the CRB to determine “whether the decision [was]

‘arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law.’” Reyes v. D.C. Dep’t of Emp. Servs., 48 A.3d 159, 164 (D.C. 2012) (quoting

Asylum Co. v. D.C. Dep’t of Emp Servs., 10 A.3d 619, 624 (D.C. 2010)). “Although

our review in a workers’ compensation case is of the decision of the CRB, not that

of the ALJ, we cannot ignore the compensation order which is the subject of the

CRB’s review.” Placido v. D.C. Dep’t of Emp. Servs., 92 A.3d 323, 326 (D.C. 2014)

(quoting Reyes, 48 A.3d at 164).          “Our principal function in reviewing

administrative action is to assure that the agency has given full and reasoned

consideration to all material facts and issues.” Catlett v. D.C. Dep’t of Emp. Servs.,

257 A.3d 543, 548 (D.C. 2021) (quoting Straughn, 176 A.3d at 127).




      “We will affirm the CRB’s decision if ‘(1) the agency made findings of fact

on each contested material factual issue, (2) substantial evidence supports each

finding, and (3) the agency’s conclusions of law flow rationally from its findings of

fact.’” Reyes, 48 A.3d at 164 (quoting D.C. Dep’t of Mental Health v. D.C. Dep’t

of Emp. Servs., 15 A.3d 692, 696 (D.C. 2011)). “Substantial evidence is ‘such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Catlett, 257 A.3d at 548 (quoting Reyes, 48 A.3d at 164). “If the

factual findings are not supported by substantial evidence, we will not defer to
                                          9

them[.]”     Id. (alteration in original) (quoting Reyes, 48 A.3d at 164).




      Ms. Coder argues that the CRB erred because it imposed a requirement that

she prove her case with medical evidence that her disability is causally related to the

work injury. We disagree. In this case, Ms. Coder credibly testified about the work-

place injury and her subsequent symptoms, which, as the ALJ found, raised the

presumption that her injury was compensable. The ALJ also found, however, that

the employer rebutted the presumption with the medical evaluation done by Dr.

Hope. 1 The next step was for the ALJ to consider whether Ms. Coder had sustained

her claim by a preponderance of the evidence, without the benefit of the

presumption.    In its remand order, the CRB instructed the ALJ to do so by


      1
         Ms. Coder argues that the ALJ’s determination that the presumption was
rebutted is not supported by substantial evidence because Dr. Hope’s opinion, on
which the ALJ relied to rebut the presumption, is logically inconsistent with her
testimony, which the ALJ found to be credible. This argument was not addressed in
the ALJ’s or CRB’s opinions and it does not appear to have been made in the appeal
of the ALJ’s Compensation Order that resulted in the remand. We do not read
Dr. Hope’s report as contradicting the ALJ’s assessment of Ms. Coder’s credibility.
Ms. Coder testified about the pain she felt. Dr. Hope did not say she was malingering
and his report notes some pain while examining her although not as much as her
subjective claims. Dr. Hope opined as to whether her reported symptoms were
attributable to the work injury and concluded they were not, based on his
examination and the finding of a lumbar MRI done four days after the work injury
which was “completely normal with regard to any disc injury or evidence of nerve
root compression.” Thus, he concluded, “any current diagnoses or claims of residual
pains or disability are unrelated to the subject incident. She has no current medical
conditions attributable to the subject incident. In fact, she has no objective findings
attributable to the subject incident.”
                                         10

considering not only the medical evidence but also Ms. Coder’s testimony to

determine if it would permit a reasonable inference of medical causation.

Specifically, the CRB noted that “[a]n award for disability benefits may be entered

in the absence of supporting medical evidence if an ALJ finds a claimant is credible

and there is other evidence in the record that would permit the reasonable inference

of disability.” Haire, 2017 WL 4003176, at *8 (emphasis added).




      We agree with the CRB that the ALJ followed the remand instructions. The

ALJ acknowledged that Ms. Coder testified credibly about her symptoms but noted

that none of Ms. Coder’s three treating physicians identified the work-related injury

as the cause of her low back pain and right leg radiculopathy. The ALJ was

persuaded by the opinion of Dr. Hope, the IME, that the lumbar strain caused by the

work injury had resolved and her current symptoms were unrelated to that injury,

relying on an MRI done shortly after the work injury. The ALJ did not dismiss

Ms. Coder’s complaints of pain but pointed out that Ms. Coder had “several medical

conditions which may be the source of her low back and right leg pain” and noted
                                          11

that Dr. Baten had suspicion that some of Ms. Coder’s symptoms were caused by a

cyst and inflammation in the hip. 2




      We emphasize that as the CRB has stated, an award may be made without

supporting medical evidence in certain “limited circumstances.”                  Haire,

2017 WL 4003176, at *4. That medical evidence may not always be required does

not mean, however, that where there is medical evidence that points away from a

finding of causation, as here, it may be ignored. 3 Moreover, while “other evidence”

to support a claimant’s testimony need not be medical in nature, it must be sufficient

— when considered together with the claimant’s credible testimony and the evidence

as a whole — to support a reasonable inference of causation. This is not such a case.


      2
         The ALJ’s order mentions that “[t]he hip condition results in symptoms in
similar, if not the same, areas.” It notes that Ms. Coder “also alleges that she injured
her hip, but no benefits are sought for that condition.”
      3
          As the CRB quoted in Haire,

              [t]he increasing tendency, then, to accept awards
              unsupported by medical testimony should not be allowed
              to obscure the basic necessity of establishing medical
              causation by expert testimony in all but the simple and
              routine cases — and even in these cases such evidence is
              highly desirable and is part of any well-prepared
              presentation.

2017 WL 4003176, at *4 n.1 (quoting 7 LEX K. LARSON, LARSON’S WORKERS’
COMPENSATION LAW § 128.05(9) (Matthew Bender ed., rev. ed. 2007)).
                                        12

Ms. Coder has not pointed to any other evidence in the record that would permit the

reasonable inference of medical causation. The objective evidence in this case, the

lumbar CT scan and MRI, revealed mild degenerative changes with minimal loss of

disk height, without stenosis, at L5-S1 — which was consistent with Dr. Hope’s

opinion. While the ALJ found Ms. Coder’s testimony to be credible, her testimony

describing her symptoms alone is not sufficient, without some other evidence, to

prove by a preponderance of the evidence that those symptoms are medically

causally related to her work injury. Dr. Hope’s opinion, which the ALJ found

persuasive, was grounded in the MRI and uncontradicted by Ms. Coder’s treating

physicians, and supports the determination that the work injury was not the cause of

Ms. Coder’s pain.



      The decision of the CRB is

                                             Affirmed.